DETAILED ACTION
Claims 21-24 are considered for examination. Claims 1-20 are canceled. Claims 21 and 23 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered.
Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive in full.
Previous informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. Additional issues under §112 have arisen upon amendment and are included in the action herein.
Applicant's statement that the priority claim on page 6 will be addressed when appropriate is noted.
In response to applicant's arguments under 35 U.S.C. §101, on page 6-8 that the claims are drawn to eligible subject matter as they recite an improvement in computer technology in light of the amendments, The Office finds this argument non-persuasive. As previously stated, the claims embody a judicial exception of (1) managing a teaching interaction of a teacher preparing and assigning curriculums to students, and (2) the mental process a teacher takes to assign and provide learning activities to students. The amended feature wherein links are selected on a webpage which open up other webpages in the final limitation of the amended independent claim is a conventional feature in modern technology and is seen to amount to merely a drafting effort of appending on a feature to avoid monopolization of the 
Regarding In response to applicant's arguments under 35 U.S.C. 101 that the claims filtering of content access amount to significantly more than the embodied judicial exception as evidenced by BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, AT&T Corp., The Office finds these arguments non-persuasive. The fact pattern found in BASCOM is not consistent with the fact pattern in the instant claims. In BASCOM an inventive concept was found by placing a generic filtering element in a non-conventional ordered arrangement. In the instant claims, the prevention of selecting content not available to a user is a conventional feature and in ordered combination is not district from the embodied human analog described herein. Therefore no parallel to BASCOM can be found in an effort to state that the claims are directed to significantly more than the identified abstract ideas. 
For at least these reasons, the claimed invention is not seen as integrated into a practical application and the rejection is adapted and maintained in the present action.
In response to applicant's arguments under 35 U.S.C. §103, on page 10-12 that the previous combination of references fail to disclose the amended language, The Office finds this argument persuasive. No art rejection is provided in the present action. Specifically activity comparison for credit deduplication based on a similarity score calculated based on both text and images contained within the compared activities is not present in the art of record. For at least these reasons, the rejection under §103 is withdrawn herein.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not . 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicant’s claim for the benefit of a prior-filed provisional application 62/040,763 filed 8/22/2014 is acknowledged, however written description support for the content corresponding to learning activities having “unique identifiers sequenced in said predefined order” and “generating a query to the assignment table for items assigned to the particular user”, and the “similarity score”, among others, in claim 21 is provided only in the currently filed application and application 14/720,341 filed 5/22/2015 and thus the presented claims and dependents thereof do not receive the benefit of the priority filing date. Co-pending applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and enablement of the claimed subject matter such as an algorithm, process, flowchart, or the like for the activities having unique identifiers sequenced in said predefined order and generating a query to the assignment table in order to display content assigned to the user) in order for the earlier priority date to be recognized for the claims noted above. 











Applicant’s claim for the benefit of a prior-filed non-provisional application 14/720,341 filed 5/22/2015 is acknowledged and satisfied in full for all claims, barring any issue under §112(a) herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 21 and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the system determining “a similarity score calculated from an image and text present in the at least one program and in a prior program of the history”. Examples in the specification are detailed in ¶ [0021] and [0040], which details that “program 500 can compare links, images, or text within the learning activities to calculate a similarity score. If the similarity score is above a predefined threshold (such as 90%), program 500 can consider the two learning activities to be the same or similar. If the similarity store is within another predefined threshold (such as 70-90%),15 program 500 can consider the two learning activities to be partially similar”, however a description of the algorithm for how the similarity of text or images is assessed by the program and the calculations for creating the similarity score is not provided in the specification. To remedy such issue, examiner suggests narrowing the scope of the claim to avoid the limitation, pointing to the portions of the specification which describe such algorithm, or providing sufficient evidence that the inventor was otherwise in possession of such algorithm at a time before the effective filing date, in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claim 21 and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the system “the user interface presenting … the assigned at least one program and the content corresponding to learning activities specified by said at least one program, and wherein the user interface limits execution by the particular user of the learning activities on the at least one of the other computing devices based on the restriction rules set on the learning activities, based upon a partial similarity indicated by a similarity score calculated from an image and text present in the at least one program and in a prior program of the history; and in response to a user selecting a link icon on the user interface, displaying a web page providing details regarding the learning activities”. The claims may be broadly read to recite that the computer prevents the user from executing learning activities they have already completed that are in the assigned program. Examples in the specification are detailed in ¶ [0021] and [0039]-[0040], which detail that the computer can mark complete learning activities that are similar to learning activities already completed by the user, however support preventing the user from executing learning activities that have already been marked as completed is not provided in the specification. To remedy such issue, examiner suggests revising the scope of the claim to state that the “based on a partial similarity…” clause is modifying what activities are marked complete (similar to language in previous claim 23), or pointing to the paragraphs which prevent a user from accessing viewable, completed activities, in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
The rejections provided below are provided as best understood in light of the rejections under §112 above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claim 21 recites an abstract idea of a teacher managing a curriculum for students which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing teaching interactions between people: 
a computer-implemented method wherein a teacher assigns and provides curriculum content to a user, comprising:
storing a plurality of electronically accessible content on a computer system, the content corresponding to learning activities wherein a teacher has a stash of video or other electronic learning content; 
receiving, from an administrator operating a computing device through a user interface on the computing device, instructions specifying a plurality of programs, each program specifying a learning program for one or more users, the programs specifying a plurality of content corresponding to learning activities in a predefined order defined by the administrator, wherein the content corresponding to learning activities have unique identifiers sequenced in said predefined order wherein the teacher lays out a set of courses for students to follow including a progression of electronic learning content a user must consume, wherein the content has an identifiers (i.e., a title, or the like), wherein this information may be stored on a sheet of paper; and wherein the user interface on the computing device includes a restriction field presented on the computing device for use by the administrator to set restriction rules on the learning activities of the learning program to limit when the learning activities can be executed by the one or more users wherein the teacher writes in limitations on the course content on when each learning activity may be consumed by students;
storing the plurality of programs in a database wherein the teacher stores/writes the plurality of courses in set of tables or in a gradebook; 
receiving an instruction from the administrator on the computing device to assign at least one program to a particular user associated with one or more other computing devices wherein the teacher assigns one of the courses to a student; 
storing, in response to said instruction from the administrator, said at least one program and content corresponding to learning activities specified by said at least one program in an assignment table wherein the gradebook the student is then associated with the progression of content; 
detecting that the particular user has logged in to at least one of the other computing devices wherein the teacher detects that a student is present and in need of content; 
generating a query to the assignment table for items assigned to the particular user automatically wherein the teacher identifies the list of content items the user must complete from the gradebook based on detecting the student is in need of content; 
searching a history of the particular user to identify the content corresponding to learning activities that have been completed; comparing the content corresponding to learning activities assigned to the particular user to the content corresponding to learning activities that have been completed by the particular user wherein the teacher searches their records/mind for activities  the student has finished and compares those activities to those assigned to the user;
transmitting a user interface to the at least one of the other computing devices, the user interface presenting on the at least one of the other computing devices, to the particular user, the assigned at least one program and content corresponding to learning activities specified by said at least one program wherein the teacher provides the student with the list of content they must consume and complete, and wherein the user interface limits execution by the particular user of the learning activities on the at least one of the other computing devices based on the restriction rules set on the learning activities, based on a partial similarity indicated by a similarity score calculated from an image and text present in the at least one program and in a prior program of the history wherein the teacher prevents students from consuming particular content which they mentally assess has being similar to other content the user has already completed; and in response to a user selecting a link icon on the user interface, displaying a web page providing details regarding the learning activities wherein if the user selects one of the activities from the list the teacher provides the student with a worksheet on the activity.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction of a teacher preparing, assigning, and providing curriculums to students, and (2) the mental process a teacher takes to assign and provide learning activities to students. That is, other than reciting a “computer-implemented” method, wherein data is stored in a database, and the teacher and student perform their respective operations on computer devices via webpages, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, 
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a computerized database and teacher and student user interfaces to perform the claimed method steps. The user interfaces and database are both recited at a high-level of generality (e.g., a generic computers receiving responses and providing assigned content via a user interface and a database for storing and retrieving information) such that it amounts to no more than mere instructions to apply the exception using generic computer components under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). The recitation of a database and generic computer does not amount to a particular machine, does not transform these elements into a different state or thing, and does not amount to an inventive concept. The claimed gating aspect where the interface prevents a user from accessing content until criteria associated with the content is satisfied is seen as using the computer as a tool to automate the same practice in the human analog. Additionally, these additional elements fail to provide an improvement to the technical field of providing neurological assessments under MPEP §2106.05(a) as they merely recite the generic use of a computer and database as a tool to automate existing mental and human operated practices. The claims merely recite the generic storage of data in a database and use of computer system which fails to differentiate the claims from mere automation. Any technical features implemented in the exchange between the computers and database in the specification is devoid from the claim language, and can be seen as merely steps performed by a human agent. The additional limitation in the present claims are seen more as a drafting effort toward eligibility than any meaningful employed elements that confine the claims. Accordingly, the claims are directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on 
For example, claim 21, merely recites "operating a computing device" which is recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. The claims “storing a plurality of electronically accessible content on a computer system” specifically in a “database” is seen conventional in Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The claimed "transmitting a user interface to at least one of the other computer devices" and using an icon link to a webpage to present information to a student is ubiquitous technology in the modern era, as deemed conventional as per Ameranth, TLI Communications, Affinity Labs V. Amazon, as admitted by applicant wherein the disclosure relies upon the well-known and conventional nature of such feature for sufficient written description support and Officially noted by the Examiner herein. Furthermore, to the extent to which the application claims that the processor provides an interface based on detecting a log in is generic and now admitted as conventional by applicant herein. Moreover, the querying of an assignment table in a database, while not different from the human analog in the instant claims, is now admitted as conventional by applicant herein. The claimed gating aspects of preventing users from accessing content until via a UI until particular criteria have been satisfied is seen conventional as per Karpoff et al. (US Pub. 2014/0038163) and admitted conventional by applicant. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a 
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claim 22 further illustrates a teacher checking activities a user has completed, checking activities assigned to the user and marking whether they have completed particular activities. Claim 23 and aspects of claim 21 represents a teacher comparing an assignment completed by a student to an assignment assigned to a student, and marking that the student as completed the assigned assignment if the completed assigned is sufficiently similar. Claim 24 recites merely having the teacher prevent the student from accessing or providing content to the student until they have completed previously assigned assignments in an automated fashion as described above. Examiner also states that the prevention of providing materials until earlier material are completed or a criterion is met is officially noted as conventional in the art. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Examiner’s Note














No art rejection is provided for claims 21-24.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include references related to the amended features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf